In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-378 CR

 ______________________

 
RICARDO ALGUERA, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the County Court at Law No. 1
Montgomery County, Texas

Trial Cause No. 07-228138




MEMORANDUM OPINION

	Ricardo Alguera filed a motion to dismiss his appeal.  Alguera did not personally sign
the motion.  See Tex. R. App. P. 42.2.  We abated the appeal and remanded the case to the
trial court to determine whether the appellant desired to continue the appeal.  The trial court
determined that, after being removed from the country, Alguera communicated personally
with an attorney associate in the office of his appellate counsel.  The appellant informed
appellate counsel that Alguera did not desire to continue the appeal, that he did not have an
address at which he could receive mail, and that he could not mail a written request to
dismiss the appeal.  
	We find good cause for suspending the requirement that the appellant personally sign
the motion to dismiss the appeal.  Tex. R. App. P. 2.  The motion to dismiss the appeal is
granted, and the appeal is dismissed.
	APPEAL DISMISSED.
  								    DAVID GAULTNEY
			  						   Justice	

Opinion Delivered January 16, 2008
Do Not Publish

Before Gaultney, Kreger, and Horton, JJ.